Citation Nr: 0804948	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In correspondence received from the veteran dated in January 
and February 2007, it was indicated that his service 
connected skin disorders of the face and feet, had worsened, 
requiring treatment.  He enclosed medical reports to support 
his contentions.  These issues have not been addressed by the 
RO; hence, they are referred to the RO for actions deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in July 2004.

Thereafter, following the award of service connection and the 
assignment of a noncompensable rating, the RO in January 2006 
provided the veteran with VCAA information regarding the 
evidence necessary to support his claim for a higher initial 
rating.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

Subsequent to the RO's final adjudication of his claim, the 
veteran submitted evidence indicating that he recently had 
surgery on his right ear by a private doctor.  The Board 
notes that a duty to assist may require "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Consequently, in light of the veteran's recent ear 
surgery, a new VA audiological examination is required to 
determine the current symptomatology of the veteran's 
service-connected hearing disorder.

Additionally, the veteran has not waived his right for this 
newly submitted evidence to be reviewed by the agency of 
original jurisdiction.  This evidence must be reviewed by the 
RO and subjected to adjudication prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his hearing disorder.  After 
the veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo an audiology 
examination for his hearing loss at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the examiner.  The 
examination report should include 
discussion of the veteran's documented 
medical history and assertions, as well 
as a occupational and social history.  
All appropriate tests and studies 
should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all evaluation/examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and 
any additional development deemed 
necessary, any issue remaining on appeal 
should be reviewed with consideration of 
all applicable laws and regulations. If 
any benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




